STONE, J.
As we understand the evidence in this case, the same misrepresentation of the amount due on the note traded, was the foundation of the suit before the justice of the peace, and is the foundation of the present action. The judgment of the justice was rendered on a claim, of which he had jurisdiction. His judgment was acquiesced in. The present suit is apparently for the residue of the damages, not claimed in that suit. If these be the facts, the case falls directly within the influence of S. & N. Ala. Railroad Co. v. Henlein & Barr, 56 Ala. 368. Such claim for a single act or wrong cannot be split up, and made the foundation of two suits. The rulings of the City Court were not in harmony with these views.
Beversed and remanded.